     Case: 1:14-cv-10150 Document #: 479 Filed: 12/20/19 Page 1 of 4 PageID #:15263




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


    IN RE OPANA ER ANTITRUST                             MDL No. 2580
    LITIGATION
                                                         Lead Case No. 14-cv-10150

    THIS DOCUMENT RELATES TO:                            Hon. Harry D. Leinenweber

    Direct Purchaser Actions
    End-Payor Actions



    PLAINTIFFS’ RESPONSE TO DEFENDANTS’ NOTICE OF INTENT TO MOVE FOR
      LEAVE TO FILE SURREPLIES IN OPPOSITION TO CLASS CERTIFICATION

          Plaintiffs1 respectfully submit this response to Defendants’2 Notice of Intent to Move for

Leave to File Surreplies in Opposition to Class Certification (ECF No. 478).

          It seems clear that Defendants’ objective is to delay this case. Given that the parties had

previously submitted a schedule providing for summary judgment and Daubert briefing starting

in February 2020 (ECF No. 456), any proposed surreplies should have already been submitted

and certainly should be filed well before Defendants’ self-declared deadline of January 31,

2020.3 Plaintiffs filed their class certification reply briefs and served expert rebuttal reports on



1
 “Plaintiffs” are (1) Direct Purchaser Plaintiffs Value Drug Company, Meijer, Inc. and Meijer
Distribution (“DPPs”); and (2) End-Payor Plaintiffs Plumbers and Pipefitters Local 178 Health & Welfare
Trust Fund, Louisiana Health Service & Indemnity Company, d/b/a Blue Cross and Blue Shield of
Louisiana, Fraternal Order of Police, Miami Lodge 20, Insurance Trust Fund, Wisconsin Masons’ Health
Care Fund, Pennsylvania Employees Benefit Trust Fund, and International Union of Operating Engineers,
Local 138 Welfare Fund (“EPPs”).
2
 “Defendants” are (1) Endo Health Solutions Inc., Endo Pharmaceuticals Inc., and Penwest
Pharmaceuticals Co. (collectively, “Endo”) and (2) Impax Laboratories, Inc.
3
 It is noteworthy that during the meet and confer regarding Defendants’ filing of their December 19,
2019 notice, Defendants initially proposed January 22, 2020 as the deadline to submit their motion for
    Case: 1:14-cv-10150 Document #: 479 Filed: 12/20/19 Page 2 of 4 PageID #:15263




November 5, 2019 in accordance with the operative schedule. ECF No. 448. Although not

previously contemplated by the parties, Defendants now propose submitting surreplies nearly

three months after Plaintiffs’ timely submissions.4 There is absolutely no reason for Defendants

to file surreplies at all, but certainly no reason for Defendants to take such an excessive amount

of time to submit proposed surreplies with a motion seeking leave to file. And the delay caused

by such a tardy submission would only be exacerbated by the fact that Plaintiffs would then need

time to evaluate and respond substantively to the surreplies.

        Defendants’ proposal to file their motion for leave at the end of January potentially

means that briefing could extend well into February. To justify such a delay, Defendants imply

that, because the Court is in what they describe as “recess” until February 1, 2020, this case is

effectively stayed in the interim. Plaintiffs are not aware of any order staying this case and there

is no reason that Defendants could not file their motion for leave much sooner than they propose.

A deadline of January 10, 2020 would be more than nine weeks from Plaintiffs’ submissions and

would allow Plaintiffs time to respond by the end of January, well before the February 12, 2020

status conference. ECF No. 476.

          Moreover, contrary to Defendants’ suggestion, as Plaintiffs previously explained to

Defendants,5 Plaintiffs do not believe there is any basis for Defendants to submit supplemental


leave to file surreplies. Plaintiffs advised Defendants that they viewed January 22, 2020 as being
unreasonably late. Defendants then proposed the even later date of January 31, 2020 in their filing, to
Plaintiffs’ surprise.
4
 The Court’s schedule provided approximately two months between Defendants’ rebuttal reports and
class oppositions and Plaintiffs’ responsive submissions. See ECF No. 448.
5
  Defendants mischaracterize Plaintiffs’ position in their notice where they state that Plaintiffs “believe it
is premature to take a position on whether they will oppose Defendants’ motion for leave until they have
had an opportunity to review the proposed surreplies.” ECF No. 478 at fn. 1. As Plaintiffs made clear
during discussions with Defendants, Plaintiffs do not believe there is any basis for Defendants to submit
supplemental expert reports or surreplies in opposition to class certification. But Plaintiffs cannot


                                                       2
     Case: 1:14-cv-10150 Document #: 479 Filed: 12/20/19 Page 3 of 4 PageID #:15263




expert reports responding to the rebuttal reports of Plaintiffs experts or to submit surreplies to the

DPPs’ and EPPs’ respective motions for class certification.6

          Accordingly, Plaintiffs respectfully request that the Court not permit Defendants to inject

needless delay into the schedule with the submission of a motion for leave to file surreplies on

class certification and unwarranted surrebuttal expert reports in opposition to class certification

on January 31, 2020. To the extent the Court is inclined to allow Defendants to make such a

submission, Plaintiffs ask that Defendants be directed to do so no later than January 10, 2020.



    Dated: December 20, 2019                                Respectfully Submitted,

    /s/ Andrew C. Curley                                  /s/ Bruce E. Gerstein
    David F. Sorensen                                     Bruce E. Gerstein
    Andrew C. Curley                                      Jonathan M. Gerstein
    Caitlin G. Coslett                                    GARWIN GERSTEIN & FISHER, LLP
    Richard D. Schwartz                                   Wall Street Plaza
    BERGER MONTAGUE PC                                    88 Pine Street, 10th Floor
    1818 Market Street, Suite 3600                        New York, NY 10005
    Philadelphia, PA 19103                                T: (212) 398-0055
    T: (215) 875-3000                                     F: (212) 764-6620
    F: (215) 875-4604                                     bgerstein@garwingerstein.com
    dsorensen@bm.net                                      jgerstein@garwingerstein.com
    acurley@bm.net
    ccoslett@bm.net
    rschwartz@bm.net

                      Interim Co-Lead Counsel for the Direct Purchaser Class




substantively respond to Defendants’ specific arguments supporting any motion for leave until they see
the actual surreplies Defendants seek leave to file. Despite first raising the purported need to file
surreplies on December 13, 2019, Defendants now seek to delay revealing those proposed surreplies until
January 31, 2020.
6
 EPPs disagree, for example, with Defendants’ representations about both Ms. Craft’s report, which is
proper rebuttal, and the EPPs’ revised class definitions, which are simply subsets or clarifications of the
existing class definitions.

                                                      3
 Case: 1:14-cv-10150 Document #: 479 Filed: 12/20/19 Page 4 of 4 PageID #:15263




/s/ Gregory S. Asciolla                     /s/ Michael J. Freed
Gregory S. Asciolla                         Michael J. Freed
Karin E. Garvey                             Robert J. Wozniak
Matthew J. Perez                            FREED KANNER LONDON
LABATON SUCHAROW LLP                         & MILLEN LLC
140 Broadway                                2201 Waukegan Road, Suite 130
New York, NY 10005                          Bannockburn, IL 60015
T: (212) 907-0700                           T: (224) 632-4500
F: (212) 818-0477                           F: (224) 632-4521
gasciolla@labaton.com                       mfreed@fklmlaw.com
kgarvey@labaton.com                         rwozniak@fklmlaw.com
mperez@labaton.com


             Interim Co-Lead Counsel for the End-Payor Purchaser Class




                                        4
